Citation Nr: 1539968	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-33 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.  

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


7.  Entitlement to service connection for a right shoulder disability.  

8.  Entitlement to an increased, compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from May 1967 to May 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following July 2011, August 2012, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing.  

Regarding the claim of service connection for a right shoulder disability, the Board notes that the claim was denied in the above noted July 2011 rating decision.  The Veteran appealed the decision and the RO issued a statement of the case (SOC) in October 2012.  In a November 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran did not include the issue as being perfected to the Board.  Nonetheless, in a subsequent December 2014 supplemental statement of the case (SSOC), the RO identified the issue of service connection for a right shoulder disability as being on appeal.  The Veteran later addressed the issue in a subsequent VA Form 9, also dated in December 2014, and the undersigned VLJ accepted testimony on the issue during the Board videoconference hearing.  

With respect to the above, the evidence does not support that the Veteran timely submitted a substantive appeal perfecting an appeal for his claim of service connection for a right shoulder disability.  VA may waive any issue of timeliness in the filing of a VA Form 9 (substantive appeal), either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  As the Veteran has been led to believe that the issue of service connection for a right shoulder disability is in appellate status, the Board will waive the normally required time requirement for the filing of a substantive appeal as to this issue.  Therefore, entitlement to service connection for a right shoulder disability is in appellate status.

The issues of service connection for peripheral neuropathy, for residuals of a head injury, for hypertension, and for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

Private and VA audiological examinations during the appeal period reflect the Veteran's bilateral hearing loss as being manifested by no worse than Level III hearing impairment in the right ear and Level II hearing impairment in the left ear.  



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes at the outset that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Board finds that all notification action needed has been accomplished to make a decision on the claim for a compensable rating for bilateral hearing loss.  The Board notes that the Veteran's January 2014 increased rating claim for bilateral hearing loss was filed using VA Form 21-526EZ and developed under the Fully Developed Claim (FDC) program.  Otherwise, in previous letters related to other claims, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records.  Additionally, the letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also notes that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  

The Veteran has undergone a VA audiological examination during the appeal period to evaluate the severity of his bilateral hearing loss.  The February 2014 examination report contains sufficient evidence by which to evaluate the Veteran's claim in the context of the rating criteria.  In particular, the examiner elicited information from the Veteran concerning the functional effects of his bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  During the appeal period the Veteran submitted statements describing his difficulties with hearing normal conversational speech.  The February 2014 examination response by the Veteran concerning the functional effects of his bilateral hearing loss is consistent with his submitted statements and hearing testimony.  Furthermore, the Veteran was provided an additional VA audiological test in September 2014 associated with his evaluation for hearing aids.  That test is of record and its findings are consistent with those reported in February 2014.  

Also, in the above noted January 2014 VA Form 21-526EZ application, the Veteran noted, "Reevaluate Hearing loss, Condition is worse".  The same VA Form 21-526EZ was again received in October 2014 and again noted a request for the RO to reevaluate the Veteran's hearing loss because it had worsened.  As discussed below, the Veteran had his hearing evaluated privately in January 2014 and by VA in February 2014 and September 2014.  It has been approximately one year since the September 2014 VA audiogram was conducted.  Although evidence submitted between the date of a VA examination and the Board's review could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In the present case, additional evidence has not been received demonstrating a worsening of the Veteran's hearing disability.  The Veteran's report that it is difficult hearing normal conversational speech has been consistently reported during the entire appeal period, include at his Board hearing before the undersigned VLJ.  Otherwise, in view of the lack of evidence, to include pertinent lay evidence, demonstrating a worsening of the Veteran's hearing loss since the September 2014 VA audiological test, the Board finds the record before it sufficient and cannot conclude that its duty to assist in this instance requires an additional VA audiological examination.  

Furthermore, as is discussed in more detail in the Remand below, the Board is remanding the Veteran's claims of service connection for peripheral neuropathy and for residuals for a head injury for additional VA records.  Various RO rating decisions reflect a review of VA records dated to April 2013 and to October 2013.  The records reportedly have been reviewed by the RO but not associated with the electronic folder.  Otherwise, VA records available for the Board's review are dated to July 2012, and also include September and October 2014 VA audiological records.  With that said, hearing loss is evaluated for VA purposes by mechanically applying the rating criteria to certified audiological test results.  Since the Veteran's original claim for service connection for hearing loss in October 2010, he has undergone four audiological tests.  One test was performed by a private audiologist and the other three tests were performed by VA audiologists.  The Veteran submitted a statement to the RO in May 2014.  At that time, he reported that he had undergone three different audiological tests.  The Veteran's report corresponds with the evidence of record and audiological testing in March 2011 (VA), January 2014 (private), and February 2014 (VA).  The Veteran later testified before the undersigned VLJ in July 2015 that his most recent audiological test had been performed in October 2014.  (Parenthetically, the Board notes that VA audiological records dated in September 2014 and October 2014 reflect the Veteran having his hearing testing which was associated with his fitting for hearing aids.)  A September 2014 VA audiogram is associated with the claims folder.   

The Board notes that four audiological tests identified by the Veteran are associated with the record on appeal and available for the Board's review.  In light of this fact, a remand of the Veteran's claim for a compensable rating for bilateral hearing loss is not found warranted.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  Here, per the record and the Veteran's own report, there are not any additional hearing tests that may be available for review and substantiate the Veteran's claim for a higher rating.  

Otherwise, the Veteran and his representative have provided argument and testimony in support of the appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the Veteran's claim for a compensable rating for bilateral hearing loss.  

II.  Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In view of the examination results detailed below, 38 C.F.R. § 4.86(b) is not applicable during any period of the claims process. 

With regard to audiological testing during the appeal period, per a March 2011 VA (QTC) audiological examination, puretone thresholds in decibels were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
55 dB
55 dB
50 dB
45 dB
40 dB
Left Ear
30 dB
30 dB
25 dB
40 dB
45 dB

The examination results documented a puretone threshold average of 47.5 dB for the right ear and 35 dB for the left ear.  The Maryland CNC speech recognition score was reported as being 96 percent bilaterally.  The examiner commented that the Veteran could benefit from hearing aids.  

Based on the audiological results from the March 2011 VA examination and with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  Otherwise, exceptional patterns of hearing impairment were not shown by the puretone thresholds.  As a result, the Veteran was assigned a noncompensable rating in the July 2011 rating decision.  

In January 2014, the Veteran filed an increased rating claim.  Associated with his claim, the Veteran submitted a January 2014 private audiological examination report from Hearing Solutions.  The examining audiologist (AuD) noted that, "[The Veteran] indicated that he had trouble hearing normal conversational speech, especially when background noise is present or at a distance."  The audiogram, in graph form, revealed puretone thresholds in decibels  as follows:  


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
60 dB
50 dB
35 dB
35 dB
30 dB
Left Ear
30 dB
30 dB
20 dB
35 dB
45 dB

The private audiologist from Hearing Solutions reported that the test results revealed a puretone threshold average of 37.5 dB in the right ear and 32.5 dB in the left ear.  (Parenthetically, the Board's interpretation of the January 2014 audiogram, which is in graph form, is consistent with the private audiologist's reported puretone averages.)  She also indicated that the Maryland CNC speech recognition score was 100 percent in the right ear and 96 percent in the left ear.  

Based on the results from the January 2014 Hearing Solutions audiogram with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  Exceptional patterns of hearing impairment were not shown by the puretone thresholds.  

Following the January 2014 audiological examination from Hearing Solutions, the Veteran underwent a VA audiological examination in February 2014.  Puretone thresholds in decibels were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
55 dB
55 dB
45 dB
55 dB
60 dB
Left Ear
30 dB
25 dB
30 dB
50 dB
65 dB

The examination results documented a puretone threshold average of 53.75 dB for the right ear and 42.5 dB for the left ear.  The Maryland CNC speech recognition score was reported as being 98 percent in the right ear and 100 percent in the left ear.  With respect to functional impairment, the examiner commented that the Veteran complained of difficulty understanding speech in noise.  

Based on the audiological results from the February 2014 VA examination and with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  Exceptional patterns of hearing impairment were not shown by the puretone thresholds.  

In October 2014, the Veteran was fitted for VA hearing aids.  VA treatment notes dated in September 2014 and October 2014 reflect a VA audiogram.  The audiogram, dated September 18, 2014 and in graph form, revealed puretone thresholds in decibels as follows:  


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
50 dB
50 dB
50 dB
50 dB
55 dB
Left Ear
40 dB
40 dB
35 dB
55 dB
60 dB

The examination results documented a puretone threshold average of 51.25 dB (50+50+50+55/4) for the right ear and 47.5 dB (40+35+55+60/4) for the left ear.  Word recognition score was noted to be "excellent", although it is not apparent that word recognition testing was conducted using the Maryland CNC test.  The puretone threshold average in the Veteran's right ear was less than that reported in February 2014.  The puretone threshold average in the Veteran's left ear was greater than that reported in February 2014.  If the Board were to apply the puretone threshold averages of 51.25 dB for the right ear and 47.5 dB for the left ear to Table VIA (Numeric Designation of Hearing Impairment Based Only On Puretone Threshold Average), the Veteran would be assigned Level III hearing impairment in the right ear and Level II hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would still be warranted for bilateral hearing loss.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  Exceptional patterns of hearing impairment were not shown by the puretone thresholds.  

In light of the puretone threshold averages and speech recognition scores, the Veteran's hearing impairment is not disabling enough to warrant a compensable rating.  The Board appreciates the Veteran's frustration that he has problems hearing conversation in environments with background noise.  Unfortunately, the rating criteria simply do not allow for a compensable rating for the levels of hearing impairment shown on audiological examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  Also, as previously noted, the audiological test results have not shown exceptional hearing patterns.  38 C.F.R. § 4.86.  

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptoms of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.321 requires consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of his or her service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has a duty to consider the aggregate effects of all service-connected disabilities, even those not in appellate status, before determining whether referral for an extra-schedular rating is warranted.  Id. See also Eason v. McDonald, U.S. Vet. App. No. 14-0413 (May 12, 2015).  While the Board recognizes that a single-judge decision, such as Eason, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

The Veteran's service-connected disabilities consist of PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and asbestosis, rated as noncompensable.  

In the present instance, the Board finds that the rating criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD); 38 C.F.R. § 4.87, Diagnostic Code 6260 (Tinnitus); 38 C.F.R. § 4.85, Diagnostic Code 6100 (hearing loss); and 38 C.F.R. § 4.97, Diagnostic Code 6833 (asbestosis), address the Veteran's symptoms associated with the established criteria provided in the rating schedule.  Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology associated with his service-connected disabilities, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture related to his service-connected disabilities is not contemplated by the rating schedule, referral for a determination of whether the Veteran's aggregate disability picture requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

In sum, based on the evidence and analysis above, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  



REMAND

Concerning the claim of service connection for hypertension, the evidence does not demonstrate that the Veteran was diagnosed with hypertension in service or within the first post-service year.  At the time of separation from service the Veteran's blood pressure was reported as 130/84.  The Veteran appears to have been first diagnosed with hypertension as early as April 2003 per a VA treatment record.  He has not contended that his hypertension was diagnosed at an earlier time.  

The Veteran has argued that his hypertension is secondary to his service-connected PTSD.  In a September 2011 VA (	QTC) examination, a physician diagnosed the Veteran with hypertension and opined: 

[I]t is less likely than not that the current diagnosed hypertension is secondary to service[-]connected [PTSD] because the hypertension started significantly after the [PTSD] was diagnosed.  

The physician's above opinion was in response to the RO's opinion request that the physician identify whether the diagnosed hypertension was "secondary" to the service-connected PTSD.  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In the present case, the September 2011 QTC physician's opinion does not address aggravation of the Veteran's hypertension by the service-connected PTSD.  The Veteran's contentions include that his hypertension has worsened due to his PTSD symptoms of depression and anxiety.  As such, the Veteran should be scheduled for an additional VA examination and the examiner asked to provide the necessary opinion.  

Also, it would be helpful to the Board if the Veteran was provided a VA examination concerning his claimed right shoulder disability.  The Board finds the Veteran's report that he fell off a truck in Vietnam and hit his shoulder to be credible absent evidence to the contrary.  With that said, the Veteran's STRs do not reflect complaints, diagnoses, or treatment for a right shoulder disability.  At the time of separation from service, a medical examiner reported with regard to the Veteran's physical condition that there were no significant findings.  Still, assuming the fall in service, an April 2011 post service VA treatment note reflects a diagnosis of "Right shoulder arthralgia-[osteoarthritis] vs. traumatic arthritis . . ."  An indication that a disability may be related to service is a low threshold.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, on remand the Veteran should be scheduled for a VA medical examination and the examiner asked to address the etiology of any right shoulder disability identified.  

Furthermore, as discussed above, VA treatment records available for review are dated no later than July 2012 (not including September and October 2014 VA audiology consult notes).  More recent RO rating decisions reflect electronic review of VA records dated to October 2013.  The additional VA records are not associated with the electronic file.  These records may be relevant to the Veteran's claims for service connection, in particular, the claims related to peripheral neuropathy and to residuals of a right shoulder disability.  The Board notes that evidence of record does not reflect that the Veteran has been diagnosed with peripheral neuropathy or with any residuals associated with a reported in-service head injury.  As such, all VA records dated since July 2012 should be associated with the Veteran's electronic file to allow for the Board's review of those records.  

With respect to the above, the Veteran should be invited to submit any evidence demonstrating that he suffers from peripheral neuropathy or residuals of a reported head injury in service.  In particular, concerning residuals of a head injury, the Veteran reportedly underwent surgical repair of an aneurysm in 1987.  Available records since that time reflect an April 2011 VA primary care note in which the Veteran was reported as not complaining of headache or dizziness.  Neurological evaluation at that time revealed no localized findings.  Also, in an October 2011 VA mental health note, it was reported:

 . . . no [history of] seizures but [history of] 2 cerebral aneurysms fixed 1987 (by history sounds like WHOL and SAH [with] sudden onset of extreme fatigue, difficulty walking, and [visual hallucinations] . . .) and no residual [symptoms] since, no [history of] stroke.  

If the Veteran does have evidence of treatment or a diagnosis for either peripheral neuropathy or residuals of a head injury he should identify or submit such evidence to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his claimed peripheral neuropathy, residuals of a head injury, hypertension, and/or a right shoulder disability.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  If any records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  Obtain and associate with the Veteran's electronic claims folder all VA treatment records dated since July 2012 (with the exception of a September/October 2014 VA audiological consult notes).  As discussed above, more recent RO rating decisions reflect a review of VA records dated to October 2013, although available records for review are dated to July 2012.  

3.  Invite the Veteran to submit evidence that he currently suffers from peripheral neuropathy and/or residuals of a reported head injury in service.  (The Board's review of the record on appeal does not reflect evidence of any disabilities associated with these claims.)  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should be scheduled for VA examination(s) associated with his claims of service connection for hypertension and for a right shoulder disability.  The Veteran's VBMS and Virtual VA electronic folders must be made available to and reviewed by the examiner in conjunction with the examination, to include the Veteran's service treatment records.  Any testing deemed necessary should be performed.  

Hypertension

All pertinent pathology should be annotated in the evaluation report.  For any hypertension diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any such diagnosed disability is attributable to active service or was caused or aggravated by service-connected PTSD.  [If the examiner determines that the Veteran has hypertension that was aggravated by his service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner's review of the electronic folder should include a September 2011 QTC examination in which a physician addressed the Veteran's claim for hypertension in relation to PTSD, but did not discuss the issue of aggravation.  The examiner should also review a cardiovascular medical journal article submitted by the Veteran entitled "PTSD and Cardiovascular Disease", which addresses PTSD and hypertension.  (See VBMS, Receipt Date-07/09/2015; Document Type-Correspondence).  

The examiner must provide a thorough explanation for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should thoroughly explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Right Shoulder Disability

The Board accepts as credible the Veteran's report that he fell from a truck onto his right shoulder while serving in Vietnam.  The Veteran's service treatment records do not reflect complaints or treatment for a right shoulder disability.  Post service, an April 2011 VA treatment note reflects a diagnosis of right shoulder arthralgia-osteoarthritis vs. traumatic arthritis.  

The Veteran's right shoulder should be examined.  All necessary testing, to include X-rays, should be conducted.  The examiner should opine as to whether it is at least as likely as not (probability of 50 percent or greater) that any current right shoulder disability had its clinical onset during active service or is otherwise related to active service, including the Veteran's conceded in-service fall on his right shoulder from a truck in Vietnam.  

The examiner must provide a thorough explanation for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should thoroughly explain the inability to provide an opinion and identify precisely what facts could not be determined.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues remaining on appeal.  If the benefits sought are denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and be given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


